BLUE, Chief Judge.
Gabriel Amparo appeals his conviction for armed robbery. We reject his arguments but point out that although the trial court erroneously denied Mr. Amparo’s motion to suppress, the error was harmless. Accordingly, we affirm.
Mr. Amparo correctly argues that the trial court erroneously denied his motion to suppress based on an unlawful protective sweep of the house. See Maryland v. Buie, 494 U.S. 325, 110 S.Ct. 1093, 108 L.Ed.2d 276 (1990). Additionally, the State failed to establish that the subsequently given consent to search the house was voluntary. See Findley v. State, 771 So.2d 1235 (Fla. 2d DCA 2000). However, the ruling on the motion to suppress the evidence found in the house was not dis-positive of Mr. Amparo’s criminal charge and is subject to a harmless error analysis. We conclude that the error was harmless beyond a reasonable doubt. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed.
ALTENBERND and STRINGER, JJ., Concur.